Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered October 17, 2005, which, after a hearing, denied appellant’s motion to vacate the judgment of foreclosure and sale of unit 2D at 2200 East Tremont Avenue, vacate the referee’s deed, and dismiss the action, unanimously affirmed, without costs.
The evidence, fairly considered, permitted the disposition reached by the hearing court, particularly since the court’s findings were premised largely on assessment of witness credibility (see Watts v State of New York, 25 AD3d 324 [2006]). Appellant failed to meet its burden to prove that plaintiff had actual knowledge of the unrecorded “corrected” deed. Concur—Friedman, J.P., Nardelli, Gonzalez, Catterson and Kavanagh, JJ.